Citation Nr: 1716641	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-47 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material has been submitted to reopen a claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin rash to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a skin rash to include as due to Agent Orange exposure.

5.  Entitlement to service connection for a right knee disability to include as secondary to a left knee disability.

6.  Entitlement to an effective date prior to October 25, 2007, for the award of service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran presented sworn testimony during a personal hearing held at the Indianapolis, Indiana VA RO, which was presided over by a Decision Review Officer.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a skin rash to include as to Agent Orange exposure, and entitlement to service connection for a right knee disability to include as secondary to a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1994 rating decision the RO denied service connection for bilateral hearing loss because there was no evidence of in service relationship to hearing and the Veteran's service; the Veteran did not perfect an appeal to the Board.
 
2.  The evidence added to the record since the January 1994 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss.   

3.  In an unappealed January 2005 rating decision, the RO denied service connection for a skin rash to include as due to Agent Orange exposure.

4.  The evidence added to the record since the January 2005 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a skin rash to include as due to Agent Orange exposure.

5.  VA received the Veteran's claim for service connection for a left knee disability in September 1993; this claim was subsequently denied by the Board in an unappealed July 1998 decision.

6.  Following the Board's July 1998 decision, the Veteran submitted a request to reopen his claim of entitlement to service connection for left knee disability that was received on October 25, 2007; no document prior to October 25, 2007, may be construed as a request to reopen a claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).

3.  The January 2005 rating decision that denied service connection for a skin rash disability to include as due to Agent Orange exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin rash disability to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).

5.  The criteria for an effective date earlier than October 25, 2007 for the award of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156, 3.160(c), 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As to the earlier effective claim, the Veteran is challenging the effective date assigned in connection with the grant of service connection for a left knee disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15   (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003 ).

As to the Veteran's claims for to reopen claims for bilateral hearing loss and a skin rash disability to include as due to Agent Orange exposure, since the Board is granting the Veteran's these there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard them, given that any error would be harmless.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits - New and Material Evidence
 
The Veteran was denied service connection for bilateral hearing loss and a skin rash to include as due to Agent Orange exposure in January 1994 and January 2005 rating decisions, respectively.  In part, the Veteran was denied service connection for bilateral hearing loss because there was no evidence that the Veteran's bilateral hearing loss was related to the Veteran's service.  In the case of the Veteran's skin rash, this disability was denied, in part, because there was no evidence of current chronic skin disability.
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's testimony in April 2010 that he had symptoms of bilateral hearing loss in service and from the time he left service until present is new evidence as it was not previously found in the claim file.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a bilateral hearing loss.  Specifically, due to the prior lack of evidence showing a nexus between the current hearing loss and service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

The Veteran has submitted VA treatment records from November 21, 2005 treatment record which provided a diagnosis for his skin disorder as polymorphic light eruption (PMLE).  This current diagnosis is new evidence as it was not previously found in the claim file.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a skin disability, a current diagnosis.
 
Accordingly, the Board finds that new and material evidence has been submitted for both the claim for bilateral hearing loss and a skin disability, and these claims are reopened.  38 U.S.C.A. § 5108.

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). If the claim is reopened based on service department records or based on evidence received within the appeal period of the prior appellate decision. 38 C.F.R. §§ 3.156(c); 3.400(q) (2016). 

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet.  App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

 The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

 A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999). Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Merits - Effective Date

The Veteran contends that his effective date for service connection for a left knee disability should be earlier because when he initially filed his claim in 1993 he informed VA that he received treatment at Louisville VA Medical Center in around the 1970s and this evidence was not collected.  Moreover, it was this evidence which, once obtained, led, in part, the eventual reopening and grant of service connection for a left knee disability.  He does not contend that he filed a claim to reopen earlier than October 25, 2007. Upon review, of the evidence the Board must deny the claim for an earlier effective date.  

Initially, the Board notes that the Veteran's claim was not reopened based on service department records, nor was evidence received during the appeal period of the last appellate decision, in this case the 1998 Board decision. Thus, an earlier effective date on these bases is not warranted. 38 C.F.R. §§ 3.156(c), 3.400(q). 

While entitlement to a left knee disability may have arisen prior to October 2007, the law requires that the effective date be the date entitlement arose or the date a claim was received, whichever is later. Thus, while the Board is sympathetic to the Veteran's contention, the evidence confirms that after the July 1998 Board decision denial for service connection for a left knee disability; the first claim to reopen was received on  October 25, 2007.  Accordingly, the October 25, 2007 claim to reopen is the earliest allowable effective date for grant of service connection of the left knee disability.  38 C.F.R. § 3.400 (q)(2),(r) (2015) (providing that the effective date for reopened claims is the "[d]ate of receipt of the new claim or date entitlement arose, whichever is later.").  (Emphasis added). 

In short, the Veteran does not meet the criteria for establishing an effective date prior to October 25, 2007, for the grant of service connection for a left knee disability.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).  The claim for an earlier effective date for the grant of service connection for a left knee disability is denied.


ORDER

The claim for service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.  

The claim for service connection for a skin to disability to include as due to Agent Orange exposure is reopened; the claim is granted to this extent only.

Entitlement to an earlier effective date prior to October 25, 2007, for service connection for a left knee disability is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for service connection for a bilateral hearing loss, a skin disability to include as due to Agent Orange exposure and a right knee disability to include as secondary to a service connected left knee disability.  

VA Examination - Bilateral Hearing Loss

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of bilateral hearing loss and has testified credibly about noise exposure during the Tet Counter-Offensive in 1968 and was exposed to acoustic trauma.  Additionally, the Board notes that the Veteran's STRs contain an undated Audiogram which reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
20
LEFT
30
10
0
10
30

The Veteran also contends that his hearing loss began in service and has continued until the present time.  The Board reiterates that the threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Considering the following, the Board finds that a VA examination is warranted.

VA Examination - Skin Disability
 
The Veteran has contended that his skin disability is as a result of his Agent Orange Exposure in Vietnam.  It is not in dispute that the Veteran served in Vietnam and thus is entitled to the presumption of exposure to Agent Orange.  Instead, the issue of the dispute is whether the Veteran's Agent Orange exposure is related to his skin disability.  The Board notes that the Veteran's diagnosed PMLE is not on the list of presumptive disabilities.  See 38 C.F.R. § 3.309(e).  Although not on the presumptive list,  the a Veteran is not precluded from establishing service connection with proof of direct etiology, thus, an opinion addressing whether the Veteran's skin disability is related to herbicide exposure is still required, despite a skin disability not being on the presumptive list.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

VA Examination - Right Knee Disability Secondary to Left Knee

In a September 2011, the Veteran was provided with a VA examination.  This examiner stated this mild right knee degeneration condition is in part related to his overweight condition.  In January 2017, the Acting General Counsel of the Department of Veterans' Affairs in VAOPGCPREC 1-2017 recognized that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  The VA examiner while referring to the Veteran's right knee disability and his obesity did not address the relationship between the Veteran's service connected left knee and his obesity.  As such, the Board finds a VA examination is warranted to address whether the Veteran's obesity is an intermediate step between his service connected left knee disability and claim for service connection for a right knee disability as secondary to his left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) for his bilateral hearing loss, skin disability, and right knee disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The skin examination should be scheduled in the summer months when the Veteran's skin disease is active.

A.  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any bilateral hearing loss identified was incurred or aggravated by his active duty.

In providing an opinion, the examiner should first take a detailed history from the Veteran regarding the onset of his bilateral hearing loss and any noise exposure in service, and continuity of symptoms since service.  The examiner should comment on the undated Audiogram contained in the Veteran's STRs and duplicated in the body of this remand, and consider the Veteran's lay statements.

B.  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified skin disability, to include PMLE, was incurred or aggravated by his active duty or is otherwise etiologically related to his active service, to include exposure to herbicides.


C.  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified right knee disability, was caused or aggravated by his left knee disability. If the examiner determines that the Veteran's right knee disability is due to him being overweight, the examiner should address whether the Veteran's service-connected left knee disability contributed to the Veteran's weight gain.

3.  Ensure that the examination report complies with this remand, if the report is insufficient, it must be returned to the examiner for necessary corrective action.  

4.  After completing the requested actions, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


